Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/11 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to Claims 1, 10, and 19, the features “respective mechanical part of an electrical generation system” and “investigate the respective mechanical part” are not described in the Specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method for building a regression model with observed data while monitoring an operational system, the method comprising: accumulating, over a first time duration an initial set of sensor data from at least one sensor of a monitoring system monitoring a respective parameter of a respective mechanical part of an electrical generation system, the initial set of sensor data comprising at least one data where all independent values in the initial set of sensor data are within a first independent value range; creating an initial regression model based on the initial set of sensor data that is calibrated over the first independent value range; receiving, from the at least one sensor after creating the initial regression model, a subsequent set of sensor data comprising at least one subsequent independent value and at least one subsequent dependent value; 3 of 22Appl. No. 15/888,606 Docket No. 087193Reply to Office Action of July 15, 2020determining that the at least one subsequent independent value in the subsequent set of sensor data is within a second independent value range that is outside of the first independent value range; determining, using the initial regression model while the initial regression model is not calibrated for the second independent value range, an expected dependent value for the subsequent independent value; based on a difference between the at least one subsequent dependent value and the expected dependent value being greater than a threshold, and determining that the at least one subsequent independent value in the subsequent set of sensor data a second independent value range that is outside of the first independent value range, presenting a prompt to an operator indicating the at least one subsequent dependent value and the expected dependent value and an option to update the initial regression model;  receiving a response to the prompt indicating one of: update the regression model; investigate the respective mechanical part; or discard the subsequent set of sensor data; updating, based on receiving a response to the prompting from the operator to update the regression model, the initial regression model to create an updated regression model incorporating the based on a difference between presently received sensor data and the updated regression model. 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).  
For example, the steps of “building a regression model with observed data … creating an initial regression model based on the initial set of sensor data that is calibrated over the first independent value range … determining, using the initial regression model while the initial regression model is not calibrated for the second independent value range, an expected dependent value for the subsequent independent value; updating, based on receiving a response to the prompting from the operator to update the regression model, the initial regression model to create an updated regression model” are treated by the Examiner as belonging to mathematical concept grouping as the regression modelling of independent and dependent value dependency represents a mathematical relationship, while the steps of “where all independent values in the initial set of sensor data are within a first independent value range; 3 of 22Appl. No. 15/888,606 Docket No. 087193Reply to Office Action of July 15, 2020determining that the at least one subsequent independent value in the subsequent set of sensor data is a second independent value range that is outside of the first independent value range … determining that the at least one subsequent independent value in the subsequent set of sensor data is within a second independent value range that is outside of the first independent value range … based on a difference between the at least one subsequent dependent value and the expected dependent value being greater than a threshold … based on a difference between presently received sensor data and the updated regression model” are treated as belonging to mental process grouping. These mental steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the model updating option “based on a difference between the at least one subsequent dependent value and the expected dependent value being greater than a threshold … based on a difference between presently received sensor data and the updated regression model” in the context of this claim encompasses the user manually making an estimation to update the model based on the difference between the at least one subsequent dependent value and the expected dependent value being greater than a threshold.
Similar limitations comprise the abstract ideas of Claims 10 and 19.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements/steps that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements/steps:
In Claim 1: accumulating, over a first time duration an initial set of sensor data from at least one sensor of a monitoring system monitoring a respective parameter of a system, presenting a prompt to an operator indicating the at least one subsequent dependent value and the expected dependent value, receiving a response to the prompt indicating one of: update the regression model; investigate the respective mechanical part; or discard the subsequent set of sensor data; and a step of providing a notification of an anomaly; 
In Claim 10: a regression based anomaly detection processor comprising a processor, a memory, a sensor, presenting a prompt to an operator 
In Claim 19: a computer program product for monitoring an operational system comprising a computer readable storage medium, a sensor, presenting a prompt to an operator indicating the at least one subsequent dependent value and the expected dependent value, receiving a response to the prompt indicating one of: update the regression model; investigate the respective mechanical part; or discard the subsequent set of sensor data, and a step of providing a notification of an anomaly.
The additional element in the preamble of Claim 1, “…while monitoring an operational system” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use.  Similar conclusion is applicable for the preambles of Claims 10 and 19.
Accumulating data from a sensor that represents a mere data gathering, the steps of presenting a prompt to an operator indicating the at least one subsequent dependent value and the expected dependent value, receiving a response to the prompt indicating one of: update the regression model; investigate the respective mechanical part; or discard the subsequent set of sensor data, and providing a notification of an anomaly only add an insignificant extra-solution activity to the judicial exception as recited at a high level of generality (see further a rejection under the 35 USC § 112 
Therefore, in conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  As such, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record. 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-9, 11-18, and 20 provide additional features/steps which are part of an expanded abstract idea algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims and, therefore, these claims are not eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7, 10-13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi Kant et al. (US 2008/0082295), hereinafter ‘Kant’ in view of Darryl Victor Collins (US 2015/0112505), hereinafter ‘Collins’.

With regards to Claim 1, Kant discloses a method for building a regression model with observed data while monitoring an operational system a method for monitoring an operational system (a … process plant 10 in which an abnormal situation prevention system may be implemented [0050]; The process plant 10 also includes various rotating equipment 20, such as turbines, motors [0052]; similarly, a power generation and distribution system 24 having power generating and distribution equipment 25 associated with the plant [0053]; receive information regarding the operation of the devices or subsystems that they are monitoring [0055]), the method comprising: accumulating, over a first time duration an initial set of sensor data from at least one sensor of a monitoring system monitoring a respective parameter of a 
Kant further discloses determining that the at least one subsequent independent value in the subsequent set of sensor data is within a second independent value range that is outside of the first independent value range (A third condition 232 may be if the values of a load variable are outside the limits of the same variable as observed during the learning phase, then the output may be out of range and indicate that the regression block 188 may need to be re-computed as generally described below [0075]; Referring again to FIG. 11, at the block 428, the data set (x, y) received at the block 404 may be added to an appropriate group of data sets that may be used to train the model at a subsequent time … if the value of the load variable X received at the block 404 is less than x.sub.MIN, the data set (x, y) received at the block 404 may be added to a data group corresponding to other received data sets in which the value of the load variable X is less than x.sub.MIN. Similarly, if the value of the load variable value X received at the block 404 is greater than x.sub.MAX, the data set (x, y) received at the block 404 
Kant also discloses presenting a prompt to an operator as an option to update a regression model [0118, 0126].
However, Kant does not explicitly disclose monitoring a respective parameter of a respective mechanical part of an electrical generation system, presenting a prompt to an operator indicating the at least one subsequent dependent value and the expected dependent value and an option to update the initial regression model; receiving a response to the prompt indicating one of: update the regression model; investigate the respective mechanical part; or discard the subsequent set of sensor data; and updating, based on receiving a response to the prompting from the operator to update the regression model as well as providing, subsequent to the updating, a notification of an anomaly based on a difference between presently received sensor data and the updated regression model. 
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kant to use a method for building a regression model with observed data while monitoring a respective parameter of a respective mechanical part of an electrical generation system as opposed to a mechanical part of another system as discussed in Kant and because no particular features of a mechanical part of an electrical generation system that potentially would affect building regression models are discussed by the applicant and/or recited in the claims (see further a rejection under the 35 USC § 112 above).

Kant also does not disclose determining, using the initial regression model while the initial regression model is not calibrated for the second independent value range, an expected dependent value for the subsequent independent value.
Collins discloses using the initial regression model while the initial regression model is not calibrated for the second independent value range, an expected dependent value for the subsequent independent value (Extrapolation, for example by using a model to predict behaviors of a system for values of an independent variable outside the range of values on which the model was based [0015]).
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kant in view of Collins to determine, using the initial regression model while the initial regression model is not 

With regards to Claim 2, Kant in view of Collins discloses accumulating the initial set of sensor data and receiving an indication to update a regression model for measurements provided by the at least one sensor in the electrical system (Kant, Steps 428-432, Fig.11; and as discussed above).
However, Kant does not specifically disclose that the accumulating and creating an initial regression model that is based on receiving an indication to rebuild the regression model.
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kant in view of Collins to create the initial regression model based on receiving the indication to rebuild the regression model when the system exhibits significant anomaly events (if the monitored value of either or both of gain 180 or heat transfer 184 significantly deviates from their predicted values, the regression block 188 may output a status of "Down", which is an indication that high coking conditions are present in an associated pass 154 [0074]).

 Claim 3, Kant discloses receiving a response to the prompting (from the operator) to update the model as discussed in Claim 1.
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kant in view of Collins to alternatively and predictably leaving the regression model unchanged based on receiving a response to the prompting from the operator to not update the model when the significant deviation would not exist (Fig. 11, 420; Fig.17, 670).

With regards to Claim 4, Kant discloses that the initial set of sensor data has an initial sensor data set independent value range comprising values between a lowest independent value of any data point in the initial set of sensor data and a highest independent value of any data point in the initial set of sensor data (validity range 308, Fig.9), and wherein determining an expected dependent value produced by the initial regression model is based on the subsequent set of sensor data comprising an independent value outside of the initial sensor data set independent value range, as already discussed in Claim 1.

With regards to Claim 6, Kant discloses accumulating the initial set of sensor data and creating the initial regression model as discussed in Claim 1.
However, Kant is silent that the above is done based on a modification of the system.
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kant in view of Collins to 

With regards to Claim 7, Kant discloses the claimed invention as discussed in Claim 6.
In addition, Kant discloses that modification comprises one of retrofitting the system, modification of the at least one sensor, recalibration of the at least one sensor, modification of the monitoring system, or recalibration of the monitoring system (Device Manager software may be used to communicate with a field device to change parameters within the field device, to cause the field device to run applications on itself such as, for example, self-calibration routines or self-diagnostic routines, to obtain information about the status or health of the field device [0009]; modify the temperature of flowing matter, Claim 10).

With regards to Claim 10, Kant in view of Collins discloses the claimed invention as discussed in Claim 1.

With regards to Claim 11, Kant in view of Collins discloses the claimed invention as discussed in Claims 2 and 10.

Claim 12, Kant in view of Collins discloses the claimed invention as discussed in Claims 3 and 10.

With regards to Claim 13, Kant in view of Collins discloses the claimed invention as discussed in Claims 4 and 10.

With regards to Claim 15, Kant in view of Collins discloses the claimed invention as discussed in Claims 6 and 10.

With regards to Claim 16, Kant in view of Collins discloses the claimed invention as discussed in Claims 7 and 10.

With regards to Claim 19, Kant in view of Collins discloses the claimed invention as discussed in Claim 1.

With regards to Claim 20, Kant in view of Collins discloses the claimed invention as discussed in Claims 4 and 19.

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kant in view of Collins, in view of Zhuan Liu et al. (US 7450225), hereinafter ‘Liu’.

With regards to Claim 8, Kant in view of Collins discloses the claimed invention as discussed in Claim 1.

Liu discloses receiving a model complete response that the updating produced a definitive model; and iteratively receiving a new subsequent set of sensor data, determining an expected dependent value produced by an updated regression model, and updating the regression model until the model complete response indicates that the updating produced a definitive model (By iteratively comparing of the acquired data with the modeled data and changing in the values of the variable parameters in the model sample to produce the modeled data, a best fit for the variable parameters and, thus, the characteristics to be measured may be determined, Col.4, Lines 59-64; Thus, as can be seen in equation 2, the process of adjusting the modeled data (358), comparing the adjusted modeled data with the acquired data (360) and determining if it is a match (362) may be performed in one action. If the MSE value is, e.g., below a desired threshold, the adjusted modeled data and acquired data may be considered a match. In this case, the model is considered to be accurate and the values of the variable parameters used in the model are reported as the measurements for the sample (364). By way of example, the variable parameters for the sample may be displayed to the 
 It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kant in view of Collins, in view of Liu to keep updating of the regression model using iteratively received new subsequent sets of sensor data until the model complete response indicates that the updating produced a definitive model that ensures model accuracy as known in the art (in this case, the model is considered to be accurate, Liu, Col.5, Line 54; This regression analysis continues until an adequate fit is determined, Liu, Col.6, Lines 26-27), while using the user prompt requesting such indication/confirmation of definiteness from the model (processor).

With regards to Claim 17, Kant in view of Collins, in view of Liu discloses the claimed invention as discussed in Claims 8 and 10.

With regards to Claim 9, Kant in view of Collins, in view of Liu discloses the claimed invention as discussed in Claim 8.
However, Kant does not specifically discloses that the prompting is further based on expiration of a defined time duration since last prompting the operator requesting an indication that the updating produced a definitive model.
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kant in view of Collins, in view of Liu that the prompting is further based on expiration of a defined time duration since last 

With regards to Claim 18, Kant in view of Collins, in view of Liu discloses the claimed invention as discussed in Claims 9 and 10.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kant and further in view of Osamu Kikuchi et al. (US 2018/0130198), hereinafter ‘Kikuchi.

With regards to Claim 5, Kant in view of Collins, in view of Liu discloses the claimed invention as discussed in Claim 1.
However, Kant does not disclose that the electrical generation system operates in at least a first environmental condition and a second environmental condition, where the first environmental condition and the second environmental condition each comprise a different annual season, and wherein the initial set of sensor data is accumulated during the first environmental condition and the subsequent set of sensor data corresponds to output of the sensor during the second environmental condition.
“at least a first environmental condition and a second environmental condition, where the first environmental condition and the second environmental condition each comprise a different annual season”, emphasis added by the Examiner.
Collins discloses the first operation condition and the second operation condition each comprise different shifts, and wherein the initial set of sensor data is accumulated during the first operating condition and the subsequent set of sensor data corresponds to output of the sensor during the second operation condition [0113].
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kant in view of Collins, further in view of Kikuchi to accumulate sensor data corresponding to two (different) environmental (operating, Collins) conditions such as two annual seasons or shifts (Collins) to account for different environmental (operating) conditions and use these data in building a regression model suitable for input data measured during different seasons in order to comprehensibly update the model reflecting another season (future shift, Collins) to make it more versatile and reliable.

Claim 14, Kant in view of Collins, further in view of Kikuchi discloses the claimed invention as discussed in Claims 5 and 10.

Response to Arguments

35 USC § 103
Applicant's arguments with respect to claim 1 have been considered but are moot because of the new ground of rejection necessitated by the amendments.

35 USC § 101
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive. 

The Applicant argues (p.15): Amended claim 1 sets forth a practical application to monitor a respective mechanical part of an electrical generation system … (p.16): the Applicant respectfully asserts that, as the phrase makes clear, the "unconventional use of a regression model" refers to the unconventional way in which the application integrates the regression model into the application, and is not a description of the regression model itself. Office Action, page 23, penultimate paragraph, emphasis added. Therefore, the Applicant respectfully traverses the assertion that the "unconventional use of the regression model" as set forth by claim 1 is not subject to the "something more" analysis according to the 2019 PEG. 

The Examiner respectfully disagrees.  According to the 2019 PEG, a practical application is demonstrated by the additional elements recited in the claims.  However, no recitation of a respective mechanical part of an electrical generation system is present in the claims (see further a rejection under the 35 USC § 112 above).

The Applicant argues (p.16): With reference to the October 2019 Patent Examination Guidelines (Oct. 2019 PEG), it is pointed out that amended claim 1 is directed to patent eligible subject matter for reasons similar to Claim 2 of example 45 of the Oct. 2019 PEG. It is respectfully asserted that the above described aspects of amended claim 1, in a manner similar to claim 2 of example 45, sets forth a practical application under step 2A of the eligibility analysis that uses an output of any purported judicial exception and to not only present data to an operator, but allow the operator to control the operation and updating of the regression model used to monitor equipment that is operating in a different operating range.  
The Examiner respectfully does not agree with the alleged similarity and responded to this argument in the previous office action (11/24/2020).
Docket No. 087193 
The Applicant argues (p.16): The two "determining" elements of amended claim 1 that involve determining that Reply to Office Action of November 24, 2020the subsequent independent value is outside the first independent value range and determining the expected dependent value for the subsequent independent value constitute additional elements that amount to significantly more than the judicial exception. See, MPEP §2106.05(II), particularly examples (v) and (viii). 
The Examiner disagrees that the above “determining” steps represent additional elements subject to “significantly more” analysis. These steps are part of the identified abstract idea as discussed in the rejection. The examples (MPEP §2106.05(II), particularly examples (v) and (viii)) relate to improvement to existing and particular technological applications. The instant claims demonstrate an alleged improvement in the abstract idea of building of more versatile regression model (incrementally developing regression models after modifications to the operational system [0001], as published).  As currently recited, they are applicable to multiple systems/technologies that monitor abnormalities (The example electric generation and facility monitoring system 100 depicts these various facilities to illustrate the potential diversity of facilities that are able to be monitored by a regression based anomaly detection system [0027], as published), emphasis added.

The Applicant argues (p.17): The Applicant notes the Examiner's refers to "new references" that use similar techniques. Office Action, page 23, last paragraph. As noted below with regards to the rejection under 35 U.S.C. §103, the new Kant reference does not discuss the use of a regression model as set forth by amended claim 1. The only other "new reference" noted by the Applicant is US Patent Publication 2015/0134315 to Sarmiento, et al. That reference is directed to "conducting directed evolution" in developing proteins. See, Sarmiento, paragraphs [0004]-[0006]. It appears nothing in that reference is related to using regression models to detect abnormalities in monitored systems, which is the subject matter of amended claim 1.
The Examiner refers the Applicant to new references that relate to using regression models to detect abnormalities in monitored systems: Collins (used in the current rejection), Kant et al. (2008/0082308), and Stluka.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
John Miller et al. (2009/0097537) discloses using a regression model to detect abnormalities in a monitored system.
Ravi Kant et al. (2008/0082308) discloses using a regression model to detect abnormalities in a monitored system.
Peter Stluka (US 7966152) discloses using a regression model to detect abnormalities in a monitored system.
Russel J. Sarmiento et al. (US 2015/0134315) discloses linear regression predicting techniques outside the training range (that latent variable regression techniques (e.g., PCR, PLS), while often having worse model fits on the training data are usually more robust and are able to predict new samples outside the training set more accurately [0216]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863